Citation Nr: 0017191	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a dislocation of 
the right shoulder with arthritis, currently evaluated as 10 
percent disabling.  

3.  Entitlement to increased (compensable) rating for 
traumatic arthritis the right ankle, residual of a fracture.

4.  Entitlement to increased (compensable) rating for 
residuals of a fracture of the left fibula. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of PTSD.

2.  The veteran is currently a resident of a nursing home; he 
has multiple disabilities, including residuals of a stroke 
that include paralysis of the left upper and left lower 
extremities.

3.  There is no medical evidence dated in recent years 
showing dislocation of the clavicle or scapula, nonunion of 
the clavicle or scapula with loose movement, or secondary 
limitation of motion of the right shoulder.

4.  There is no medical evidence dated in recent years 
showing painful or limited motion of the right ankle.

5.  There is no medical evidence dated in recent years 
showing malunion of the tibia and fibula with slight knee or 
ankle disability, or painful or limited joint motion 
secondary to an old left fibula fracture.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right shoulder dislocation with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5203 (1999).

3.  Entitlement to increased (compensable) rating for 
traumatic arthritis the right ankle, residual of a fracture 
has not been established.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5271 
(1999).

4.  Entitlement to increased (compensable) rating for 
residuals of a fracture of the left fibula has not been 
established.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1121; 38 C.F.R. § 3.303.  
Moreover, certain conditions, such as psychoses, which 
manifest to a degree of 10 percent within one year after 
separation from service may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Alternatively, if a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the court's case law, lay observation is competent.
A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim, and the claim must 
be denied.  If the initial burden of presenting evidence of a 
well-grounded claim is not met, the VA does not have a duty 
to assist the veteran further in the development of the 
claim.  See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-
82.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304 (1999). 

In the instant case, no evidence of a stressor has been 
submitted.  However, the primary impediment to service 
connection here is the absence of medical evidence of a 
diagnosis of PTSD.  The Board has reviewed the claims file, 
to include recent treatment records from the nursing home 
where the veteran resides, but there is no diagnosis of the 
claimed psychiatric disorder.  In the absence of medical 
evidence of a diagnosis of the claimed disability, the claim 
for service connection must be denied as not well grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The veteran's spouse has implicitly offered the opinion that 
the veteran suffers from PTSD.  As there is no evidence to 
accord medical expertise to the veteran's spouse, the Board 
must conclude that she is not qualified to express an opinion 
regarding any medical causation or diagnosis as it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to establish diagnoses.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Thus, the Board finds that 
the contention that the veteran suffers from PTSD which is 
related to service cannot be accepted as competent evidence.  
Accordingly, the claim is not well-grounded. 

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform as to the elements necessary to complete the 
application for a claim for service connection.

Increased Evaluations

A claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  Here, the 
veteran has made no specific assertions as to how the 
disabilities have increased in severity but his claims for 
higher ratings, in and of themselves, are sufficient to well 
ground his claims.  Id.  While there are no reports of 
current examinations of record, the Board is satisfied that, 
in view of the veteran's overall medical condition, which 
incudes severe residuals of a stroke with paralysis of the 
left upper and lower extremities, severe chronic obstructive 
pulmonary disease, and severe peptic ulcer disease; the fact 
that he is a nursing home patient, and that there are medical 
records dated in recent years in the claims file, the facts 
have been properly and sufficiently developed with regard to 
the claims. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating increased rating claims on the merits, the 
Board determines whether (1) the weight of the evidence 
supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with 
the weight of the "negative" evidence against the claim: the 
appellant prevails in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 
shoulder disorder rating is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable; a 20 percent rating is 
assignable when there is loose movement.
Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The Board further observes that 
painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10-
percent rating even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Limitation of motion of the major or minor arm is rated 20 
percent when limited at the shoulder level.  38 C.F.R. § 
4.71a, Code 5201.

Under Diagnostic Code 5262, an impairment of the fibula, 
manifested by malunion, with slight knee or ankle disability 
warrants a 10 percent rating.  A moderate knee or ankle 
disability warrants a 20 percent rating, and a marked knee or 
ankle disability warrants a 30 percent evaluation.  A 40 
percent rating may be assigned for nonunion of the tibia and 
fibula when there is loose motion requiring a brace.

Recent treatment records were obtained and associated with 
the claims file.  An attending physician's statement dated in 
June 1998 from Mariner Health of Southwest Houston lists that 
the veteran suffers from severe chronic obstructive pulmonary 
disease (COPD), severe peptic ulcer disease (PUD), and from a 
severe cerebrovascular accident (CVA) with left hemiparesis 
and that he is bedridden.  Treatment records tracing to the 
1990's reflect treatment for a gastrointestinal and an eye 
condition.  

The Board notes that the record does not reflect treatment or 
the suggestion of increased severity of the service connected 
disabilities.  Moreover, in the absence of evidence of 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement, without evidence of 
limitation of motion of the arm at or near the shoulder level 
or of malunion of the tibia and fibula with slight knee or 
ankle disability, and in the absence of objective evidence 
that the veteran experiences painful or limited motion of the 
right ankle, the Board is without basis to assign any higher 
evaluations.  The preponderance of the evidence is against 
the claims.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  The veteran's current 
inpatient care is for conditions apart from his service 
connected disabilities.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

















ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an increased rating for a dislocation of the 
right shoulder with arthritis is denied.  

3.  Entitlement to increased (compensable) rating for 
traumatic arthritis the right ankle, residual of a fracture 
is denied.

4.  Entitlement to increased (compensable) rating for 
residuals of a fracture of the left fibula is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



